Case 2:19-cv-14515-BRM-JAD Document 48 Filed 12/23/19 Page 1 of 1 PageID: 1783



        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                        CCO-028-E

                                        No. 19-3621

               431 EAST PALISADE AVENUE REAL ESTATE, LLC;
                     7 NORTH WOODLAND STREET, LLC;
                         JOHN AND JANE DOES 1-10

                                               v.

                            CITY OF ENGLEWOOD;
                        CITY COUNCIL OF ENGLEWOOD,
                                             Appellants

                             (D.N.J. No. 2-19-cv-14515)

 Present: JORDAN and KRAUSE, Circuit Judges

       1. Emergency Motion by Appellants for a Stay Pending Appeal Pursuant to
          F.R.A.P. 8 and Circuit Rule 27.7;

       2. Response by Appellees to Motion for a Stay Pending Appeal.

                                                            Respectfully,
                                                            Clerk/ARR

 _________________________________ORDER________________________________
 The foregoing motion is granted. It is further ordered that this appeal shall be
 expedited. The Clerk is directed to issue an expedited briefing schedule.

                                                            By the Court,

                                                            s/ Cheryl Ann Krause
                                                            Circuit Judge

 Dated: December 23, 2019
 ARR/cc: WAU; MRY; DA

                            A True Copy:



                            Patricia S. Dodszuweit, Clerk
